Title: From Thomas Jefferson to Bernard Peyton, 8 July 1823
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Mo
July 8. 23.
I must ask the favor of you to procure for me a safe bill of excha. on London to nett there, clear of excha. 444. D. payable to Mr Saml Williams No 13. Finsbury square London, forwarding with it the inclosed letter which advises him of it’s purpose. send me if you please the triplicateI must request you also to send me by the 1st waggon 8. boxes of tin, and by the boats 6. barrels of herrings and 1. of shad. from some gentleman of Boston in Richmond I used to get Cod’s tongues & sounds. if now to be had I should be glad of a keg.ever & affectly yoursTh: J.P.S. I must beg leave to refresh your memory by a reference to my letter of May 10 on the subject of nailrod which may come by bond with the fish.